— Appeal by the defendant from a judgment of the County Court, Westchester County (Facelle, J.), rendered September 1, 1988, convicting him of escape in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to disprove beyond a reasonable doubt the defense of justification asserted by the defendant. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The testimony offered by the defendant at trial failed to establish that his escape from the Ossining Correctional Facility was compelled by the existence of conditions posing an *783imminent danger of personal injury to him (see, People v Brown, 68 AD2d 503, 511). Moreover, in view of the uncontroverted testimony that the defendant was attempting to conceal himself when he was discovered by law enforcement authorities more than four hours after the escape, it is clear that the defendant had no intention of surrendering to custody within a reasonably prompt time (see, People v Brown, supra).
We have reviewed the defendant’s remaining contentions and conclude that they are without merit. Harwood, J. P., Balletta, Lawrence and Santucci, JJ., concur.